Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. The order affirming the denial of the motion for judgment notwithstanding the verdict and affirming the denial of the motion to set aside the verdict resolves the issues raised on those motions; it does not dispose of all of the issues in the action (see CPLR 5611). The final and appealable paper to the Court of Appeals is the final judgment entered after the denial of the motions, or an Appellate Division order resolving an appeal from that judgment (see Anderson v Young & Rubicam, 14 NY3d 909 [2010]; Butler v New York City Tr. Auth., 14 NY3d 909 [2010]).